Citation Nr: 0711829	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tachycardia.

2.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.

3.  Entitlement to an initial compensable evaluation for 
service-connected tension headaches.

4.  Entitlement to service connection for a heart disorder 
claimed as chest pain.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to April 
2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted entitlement to service connection 
for tachycardia evaluated as 10 percent disabling from May 1, 
2004; for hypertension and for tension headaches, each 
evaluated as zero percent (noncompensable) disabling from May 
1, 2004; and denied entitlement to service connection for 
chest pain.  

The veteran presented testimony at a personal video 
conference hearing in October 2006 before the undersigned 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.  

Based on medical evidence submitted at the October 2006 
hearing, the Board has recharacterized the issue of chest 
pain to entitlement to service connection for a heart 
disorder claimed as chest pain to more clearly reflect the 
veteran's claim.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for tachycardia and entitlement to a heart 
disorder claimed as chest pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran has a history of diastolic pressure of 100 or 
more and continuous medication is required for control of his 
hypertension; but his diastolic pressures are not 
predominantly 110 or more, and the systolic blood pressures 
are not predominantly 200 or more.

2.  The competent and probative medical evidence of record 
does not show the veteran has tension headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for hypertension have been met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.104, Diagnostic Code 7101 (2006). 

2.  The criteria for an initial compensable disability rating 
for tension headaches have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.124(a), Diagnostic Code (DC) 8100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004, July 2004, and 
December 2004; a rating decision in August 2004; and a 
statement of the case in May 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the supplemental statement 
of the case (SSOC) issued in June 2006.  The veteran received 
additional notice with the SSOC in June 2006.  However, the 
Board finds that the issuance of a supplemental statement of 
the case is not required after the issuance of the additional 
notice, because, although additional evidence has been added 
to the claims file subsequent to the June 2006 SSOC, the 
veteran has waived the right to have the agency of original 
jurisdiction review this evidence.  38 C.F.R. § 19.31 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for increased ratings

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by a disorder.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2006).  
In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2006).  
An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

This is a case in which the veteran has expressed continuing 
disagreement with the initial ratings assigned.  The United 
States Court of Appeals for Veterans Claims (Court) has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found, a practice known 
as assigning "staged" ratings.  In Meeks v. West, 12 Vet. 
App. 352 (1999), the Court reaffirmed the staged ratings 
principle of Fenderson, and specifically found that 38 
U.S.C.A. § 5110 (West 2002) and its implementing regulations 
did not require that the final rating be effective the date 
of the claim.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

A condition not listed in the Rating Schedule may be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2006).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities is made.  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

III. Hypertension

The RO granted entitlement to service connection for 
hypertension and assigned an initial noncompensable 
evaluation under Diagnostic Code 7101 effective from May 
2004.  The veteran disagreed with the initial evaluation.

After considering all the evidence of record, the Board finds 
that an initial 10 percent evaluation is warranted for the 
veteran's service-connected hypertension.  

The veteran's hypertension is evaluated under 38 C.F.R. 
§ 4.101, Diagnostic Code 7101 which provides that a 10 
percent disability rating for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) is 
warranted when the diastolic pressure is predominantly 100 or 
more; the systolic pressure is predominantly 160 or more; or 
with a history of diastolic pressure predominantly 100 or 
more and continuous medication is required for control.  A 20 
percent disability rating is warranted when the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure predominantly is 200 or more.  A 40 percent rating 
is warranted for diastolic pressure predominantly 120 or 
more; a 60 percent rating is warranted where diastolic 
pressure is 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note 1 (2006).

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, DC 7101 (2006).

Service medical records show blood pressure checks in June 
1997 showed diastolic blood pressure over 100 and after 
medication was given, the diastolic blood pressures were less 
than 100.  He remained on medication.  

At a VA examination in July 2004, the medical history 
indicates that the veteran was diagnosed with essential 
hypertension in June 1997 and since then had been on 
medication.  His blood pressure had been well controlled and 
he denied complications of essential hypertension and 
symptoms of heart disease.  His serial blood pressure was 
136/85 while sitting, 136/86 while lying and 129/81 while 
standing.  His heart was regular.  The diagnosis was 
essential hypertension, well controlled with medications.  

When seen at a VA examination in December 2005, the veteran 
reported that when his blood pressure was high sometimes he 
felt flushed. When he checked his blood pressure at home, the 
readings were around 150/100.  On examination, his blood 
pressure readings were 179/79 sitting, 166/92 lying, and 
174/99 standing.  

Post service military treatment records reflect that the 
veteran has continued to receive medication for hypertension 
which is well-controlled.  These records show blood pressure 
readings under the 200 level for systolic pressure and under 
110 for diastolic pressure.  

At his video hearing in October 2006, the veteran testified 
as to the symptoms and manifestations due to hypertension.  

The medical evidence of record shows that the veteran has a 
history of diastolic pressure of 100 or more and continuous 
medication has been required for control of his hypertension.  
Thus, the Board concludes that the veteran's hypertension 
warrants an initial 10 percent disability rating.  But the 
medical evidence fails to show that the manifestations 
warrant a higher rating of 20 percent for hypertension.  The 
Board has carefully reviewed the clinical records, which 
contain multiple blood pressure readings.  But the next 
higher rating does not just require one or a few readings, 
which show a diastolic pressure of 110 or more, or a systolic 
pressure of 200 or more.  Rather, the readings must be 
predominantly 110 or more for the diastolic pressure, or 
predominantly 200 or more for the systolic pressure.  In the 
present case, none of the veteran's diastolic pressure 
readings have been 110 or more.  Similarly, none of his 
systolic pressure readings have been 200 or more.  Generally, 
these records show that the veteran's blood pressure is well 
controlled by prescribed medications.  The record fails to 
establish that the requirements for a 20 percent rating have 
been met.

In reaching this determination, the Board has considered 
whether a higher rating for hypertension might be warranted 
for any period of time during the pendency of this appeal.  
Fenderson, 12 Vet. App. 119.  But there is no evidence that 
the veteran's hypertension has been persistently more severe 
than the extent of disability contemplated under the assigned 
10 percent rating at any time during the period of this 
initial evaluation.

Lastly, there is no showing that the veteran's hypertension 
presents so exceptional or so unusual a disability picture as 
to warrant the assignment of a higher evaluation on an extra-
schedular basis during the pendency of this appeal.  See 
38 C.F.R. § 3.321.  The record is devoid of evidence showing 
that the veteran's hypertension results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or has required periods of 
hospitalization.   

Consequently, based upon a full review of the record, the 
Board finds that the 10 percent initial evaluation assigned 
in this decision for hypertension adequately reflects the 
clinically established impairment experienced by the veteran.  
However, the preponderance of the evidence is against the 
claim for a rating higher than 10 percent.

IV. Tension headaches

The RO granted entitlement to service connection for tension 
headaches and assigned an initial noncompensable evaluation 
under Diagnostic Code 8100 effective from May 2004.  The 
veteran disagreed with the initial evaluation.  He claims in 
a three month period he has more than five headaches and that 
a large portion of the time they are incapacitating and bring 
water to his eyes.  

Service medical records show treatment for headaches and an 
examination by a neurologist who diagnosed headache with 
tension type features.    

At a July 2004 VA neurological evaluation of recurrent 
headaches with onset in 2002, the veteran described a 
generalized headache which started in the suboccipital region 
and radiated into the temporal areas which was more or less 
chronic.  The examiner noted that the neurological 
examination in service was normal and the diagnosis had been 
a tension type headache with a component of analgesic 
rebound.  

The veteran reported that he continued with chronic pain 
which was a headache, neck pain or back pain.  He admitted to 
chronic bruxism.  He was taking medication for prevention of 
headaches which he said dulled the headache but did not 
completely relieve it.  The clinical findings were reported.  
The examiner diagnosed tension type headache probably 
aggravated by the bruxism.  By the veteran's history, the 
headache was more or less chronic.  As far as the examiner 
could tell, there were no clear attacks.  The veteran tried 
not to let the headache interfere with planned activities 
although at times, he was not comfortable doing them.  

When seen for follow-up of his headaches in August 2004 by a 
military neurologist, the assessment was chronic daily 
headache with tension-type features.  The veteran had a 
previous good response to medication, but the headaches had 
resurged due to medication change.  

At a VA examination in December 2005 the veteran reported 
having headaches daily.  He had dull pain on the sides of his 
neck which spread to the sides of his head into the bilateral 
temple area and to the eyes.  He reported having 
incapacitating episodes daily and denied any trigger.  During 
that time, he felt like his head was going to explode, his 
eyes got watery, he felt tired and shaky, his mood changed 
and he had to go and lay down in a dark quiet room, for about 
half an hour to an hour.  He was on medication.  The 
impression was chronic headaches, tension type.  

VA treatment records show complaints of headaches and neck 
and upper back pain.  In December 2005 he underwent a 
cervical epidural steroid injection due to pain.  

As noted, the veteran is currently assigned a noncompensable 
rating under the criteria of DC 8100 for evaluation of 
migraine.  The record does not show a diagnosis of migraine 
headaches and apparently, the veteran's tension headaches 
have been rated as analogous to migraine headaches.  
38 C.F.R. § 4.20.  The rating schedule provides that a zero 
percent evaluation is warranted for less frequent attacks of 
migraines than for a 10 percent evaluation.  A 10 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average once a month over the last several months and a 
50 percent evaluation is warranted for migraines with very 
frequent, completely prostrating, and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100 (2006).

Evaluations under DC 8100 are generally based upon the 
frequency and severity of migraine attacks.  Although the 
veteran reports having chronic daily headaches that 
necessitate his lying down for half an hour to an hour, the 
veteran also reported that he continued with his activities 
although he was not comfortable.  The evidence does not show 
that the veteran experiences characteristic prostrating 
attacks averaging one in two months over the last several 
months.  The Board finds that the attacks described by the 
veteran are not prostrating attacks as envisioned by the 
regulation because they are not of the severity, intensity, 
or duration as contemplated by the regulation to constitute 
characteristic prostrating attacks.  Based on the medical 
evidence of record, the Board finds that the symptoms shown 
do not more nearly approximate the criteria for a higher 
rating.

Consequently, the Board finds that the evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against an initial compensable rating for service-connected 
tension headaches.  There is no basis for assignment of 
staged ratings.  As the evidence preponderates against the 
claim for an initial compensable rating for the veteran's 
service-connected headache disorder, the benefit-of-the-doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
Therefore, the claim is denied.


ORDER

Entitlement to an initial 10 percent disability evaluation is 
granted for hypertension, subject to regulatory criteria 
applicable to payment of monetary awards. 

Entitlement to an initial compensable disability evaluation 
for tension headaches is denied.  


REMAND

At the October 2006 hearing, the veteran submitted private 
medical evidence and waived initial consideration of the 
evidence by the RO.  The private medical evidence shows that 
in December 2005, because of complaints of chest pain, and an 
abnormal EKG, the veteran was afforded an exercise stress 
test.  Subsequently, he had an angiogram performed which 
showed abnormal findings of the left anterior descending 
artery.  As the veteran is presently service-connected for 
tachycardia and hypertension, this issue requires further 
development to determine a relationship, if any, between the 
service connected conditions and the veteran's cardiac 
disease.  VA's duty to assist a claimant includes providing a 
medical examination or obtaining a medical opinion when 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4) 
(2006).  Accordingly, this issue requires further development 
prior to appellate review.  

With regard to the issue of entitlement to an initial rating 
in excess of 10 percent for tachycardia, the Board finds that 
this claim is inextricably intertwined with the issue of 
entitlement to service connection for a heart disorder 
claimed as chest pain.  The appropriate remedy where a 
pending claim is inextricably intertwined with a claim 
currently on appeal is to remand the claim on appeal pending 
the adjudication of the inextricably intertwined claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
the issue of entitlement to an initial rating in excess of 10 
percent for tachycardia will be remanded for consideration 
following the development as to entitlement to service 
connection for a heart disorder claimed as chest pain.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any heart disease shown.  The 
veteran should be afforded any indicated 
testing.  The claims folder must be made 
available to the examiner for review and 
the examiner should note that the folder 
was reviewed.  The examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any heart disease shown 
is etiologically related to service or to 
service-connected tachycardia or service-
connected hypertension. 

2.  Then, readjudicate the veteran's 
claims of entitlement to service 
connection for a heart disorder claimed as 
chest pain and for an initial evaluation 
in excess of 10 percent for tachycardia.  
If any benefit sought on appeal remains 
denied, provide the veteran with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


